UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10–Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJanuary 31, 2016 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-184061 STEAMPUNK WIZARDS, INC. (Exact name of registrant as specified in its charter) Nevada 45-5540446 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11620 Wilshire Blvd, Office 43, Suite 900, West Wilshire Center, West Los Angeles, CA 90025 (Address of principal executive offices) 1-310-582-5939 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] As of March 18, 2016, there were27,623,630 shares of the issuer’s common stock, par value per share $0.0001, issued and outstanding. STEAMPUNK WIZARDS, INC. Form 10-Q Part I FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements 3 Balance Sheets 3 Statements of Operations and Comprehensive Loss 4 Statement of Stockholders’ Deficit 5 Statements of Cash Flows 6 Notes to unaudited Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 4. Controls and Procedures 18 Part II. OTHER INFORMATION Item 1 Legal Proceedings 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3 Defaults Upon Senior Securities 19 Item 4 Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 20 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Steampunk Wizards, Inc. Condensed Consolidated Balance Sheets January 31, 2016 July 31, 2015 (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable - Prepaid expenses and other deposits Other current assets Total Current Assets Property and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued liabilities $ $ Due to related parties Short-term loans TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Preferred stock, $0.0001 par value; 20,000,000 shares authorized, 0 shares issued and outstanding - - Common stock, $0.0001 par value, 100,000,000 shares authorized; 27,616,096 and 14,908,438 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Steampunk Wizards, Inc. Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) October 27, 2014 Three Months Ended Six Months Ended (Inception) to January 31, January 31, January 31, REVENUES $
